Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of August 1st 2022 has been considered.
Claims 7-16 were added.
Claims 1-16 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on August 1st 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/335,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on August 1st 2022, with respect to the rejection of claims 1-6 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 over Stortz and Sagiri (see discussion, below).

The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Stortz et al., “Edible Oleo gels in Food Products to Help Maximize Health Benefits and Improve Nutritional Profiles” (from Lipid Technology, July 2012, Vol. 24, No. 7, pp. 151-154) in view of NPL Sagiri et al., “Stearic acid based oleo gels: A study on the molecular, thermal and mechanical properties” (from Materials Science and Engineering C 48 (2015) 688-699).

Regarding claims 1, 2 and 9: Stortz discloses structuring vegetable oils (i.e., triacylglycerol oils and fats) with gelators, such as ethylcellulose and 12-hydroxystearic acid at levels below 8% to form oleo gels (see Stortz abstract; pages 151-152). Sagiri discloses structuring vegetable oils (i.e., triacylglycerol oils and fats) with gelators, such as stearic acid at levels between 1 to 25% (see Sagiri pages 688-689). Sagiri also discloses a preference of stearic acid over 12-hydroxystearic, as 12-hydroxystearic acid provides polarity to the molecules due to the hydroxyl group on the 12th carbon, which may favor the development of emulsion oleo gels. In hydrophobic gels, the presence of polar groups enhances the interfacial tension between the edible oil and the gelators, which results in poor stability of the oleo gels formed (see Sagiri page 688). Given the fact that both ethyl cellulose and stearic acid are known structurants/gelators of edible oils, it would have been obvious to a skilled artisan at the time the application was filed to have combined both gelators (i.e., ethyl cellulose and stearic acid) in order to structure vegetable oil and form oleo gels, and thus arrive at the claimed limitations. As set forth in MPEP §2144.06, It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.
Regarding claim 3-5, 8, 10 and 11: Stortz discloses structuring vegetable oils (i.e., triacylglycerol oils and fats) with gelators, such as 12-hydroxystearic acid and ethylcellulose at levels below 8% to form oleo gels (see Stortz abstract; pages 151-152). Sagiri discloses structuring vegetable oils (i.e., triacylglycerol oils and fats) with gelators, such as stearic acid at levels between 1 to 25% (see Sagiri pages 688-689). Given the fact, the ethylcellulose contents in claims 3 and 8, the stearic acid contents in claims 5 and 11 and the oil contents in claims 4 and 10 overlap the ethylcellulose, stearic acid and oil contents in Stortz and Sagiri, a prima facie case of obviousness exists (see MPEP §2144.05). 
Regarding claims 6, 12 and 13-16: Stortz and Sagiri disclose structuring oils with ethylcellulose and stearic acid without any other constituents (e.g., emulsifiers) (see Stortz and Sagiri whole documents), Stortz and Sagiri meet the claimed limitations.
Regarding claim 7: Stortz discloses the substitution ratio of ethylcellulose is 2.5:3 (i.e., ethoxy substitution level of 45.5%=[2.5/(2.5+3)]x100%), which meets the claimed limitations.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on August 1st 2022, with respect to the rejection of claims 1-6 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 over Stortz and Sagiri (see discussion, above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792